COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Sacajawea Warren v. The State of Texas

Appellate case number:    01-12-00649-CR

Trial court case number: 1301748

Trial court:              338th District Court of Harris County, Texas

       This case was abated and remanded to the trial court on April 29, 2013. In the order of
abatement, we ordered the trial court to hold an evidentiary hearing on appellant’s motion for
new trial. The trial court held a hearing on our order of abatement on June 27, 2013 and July 2,
2013. The court reporter has filed a record of the hearing and a supplemental clerk’s record
containing the trial court’s order overruling appellant’s motion has been filed. Accordingly, we
REINSTATE this case on the Court’s active docket.
        We ORDER appellant’s supplemental brief regarding any issues raised in the new trial
hearing or related to the trial court’s order overruling the motion for new trial to be filed within
30 days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief is ORDERED to
be filed within 30 days of the filing of appellant’s supplemental brief. See TEX. R. APP. P.
38.6(b).
       It is so ORDERED.


Judge’s signature:/s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: October 7, 2013